                                                                                                                   FILED IN THE
                                                                                                               U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                           EASTERN DISTRICT OF WASHINGTON



                                         UNITED STATES DISTRICT COURT Dec 18, 2019
                                                                  for thH_                                    SEAN F. MCAVOY, CLERK
                                                     Eastern District of Washington

                        CAROLINE M.,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-109-FVS
                                                                     )
                                                                     )
              ANDREW M. SAUL,
       COMMISSIONER OF SOCIAL SECURITY,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Stipulated Motion for Remand, ECF No. 14 is GRANTED.
u
              This case is REVERSED and REMANDED for further administrative proceedings including a de novo hearing pursuant
              to sentence four of 42 U.S.C. § 405(g).
              Judgment is entered in favor of Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Rosanna Malouf Peterson                                            on a motion for
      remand.


Date: 12/18/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
